--------------------------------------------------------------------------------


EXECUTIVE EMPLOYMENT AGREEMENT


This Executive Employment Agreement is entered into this 4th day of April 2005
and effective as of April 1, 2005, between Axion Power International, Inc., a
Delaware corporation, having a place of business at 100 Caster Avenue, Vaughan,
Ontario Canada (the “Company”) and Thomas Granville of Buffalo, New York, (the
“Executive”).


WHEREAS, the Company is engaged in research and development relating to a novel
technology for a supercapacitor/battery hybrid that replaces the lead-based
negative electrode in a lead-acid battery with a highly permeable nanoporous
carbon electrode; and


WHEREAS, the Company is desirous of making appropriate arrangements for the
management of its business affairs; and


WHEREAS, the Company is desirous of retaining the Executive to serve as its
Chief Executive Officer on the conditions set forth herein for the entire term
of this Agreement, and


WHEREAS, in such capacity, the Executive will have access to all of the business
methods and confidential information relating to the Company and its business
activities including, but not limited to, its proprietary techniques and
technologies, its operational and financial matters, its business and financial
and development plans, its personnel training and development programs and its
industry relationships.


NOW THEREFORE, in consideration of the promises and of the mutual covenants and
agreements herein contained, the parties hereto agree as follows:


1. Pre-existing Employment Agreement. The Company has been advised that (1) the
Executive is subject to a long-term employment agreement with Gallagher Elevator
Co., Buffalo, New York; and (2) Gallagher Elevator is willing to authorize the
Executive to accept a position as the Company’s Chief Executive Officer for a
maximum period of two years, but only on the condition that the Company
reimburse Gallagher Elevator for the reasonable cost of hiring a suitable
temporary replacement for the Executive. The Company further acknowledges that
as a condition of this Agreement it will be required to pay the sum of $14,500
per month directly to Gallagher Elevator in satisfaction of the Executive’s
ongoing obligations under his prior employment agreement. With the exception of
his obligations to Gallagher Elevator, Executive represents and warrants to the
Company that he is free to accept employment hereunder and that he has no other
obligations or commitments of any kind to anyone that would in any way hinder or
interfere with his acceptance of, or the full, uninhibited and faithful
performance of this Agreement, or the exercise of his best efforts as an
executive officer of the Company.


2. Employment and Duties. The Company shall employ the Executive as the Chief
Executive Officer of the Company and its wholly owned subsidiary Axion Power
Corporation, a Canadian Federal corporation, or in such other comparable
executive capacity as the Board of Directors of the Company shall specify from
time to time. The Executive shall be employed by and will work for the Company
at Company's office in the Toronto Metropolitan Area. The
 
Page 1

--------------------------------------------------------------------------------


Executive’s initial responsibilities shall include all of the duties and
responsibilities of the Chief Executive Officer as described in the By-laws of
the Company (as supplemented by a more detailed job description that will
subsequently be negotiated between the Executive and the Board of Directors), as
the same may be amended from time to time. In addition, the Executive shall,
perform such other mutually agreeable functions and duties as the Board of
Directors may entrust or delegate to him from time to time.


3. Conduct of Executive. During the entire Term of this Agreement, the Executive
shall devote his full business time, effort, skill and attention to the affairs
of the Company and its subsidiaries, will use his best efforts to promote the
interests of the Company, and will discharge his responsibilities in a diligent
and faithful manner, consistent with sound business practices. During the entire
Term of this Agreement, the Executive shall agree to serve as a member of the
Company’s Board of Directors if appointed to such position by the board of
directors or elected to such position by the shareholders of the Company. In
furtherance of the foregoing:


(a) The Executive understands and agrees that he owes the Company a fiduciary
duty, without limiting any other obligations or requirements that are imposed on
the Executive elsewhere in this Employment Agreement or by law. As such, the
Executive shall occupy a position of and commit to the highest degree of trust,
loyalty, honesty and good faith in all of his dealings with and on behalf of the
Company.


(b) The Executive represents that his employment by the Company will not
conflict with any obligations which he has to any other person, firm or entity.
The Executive specifically represents that he has not brought to the Company
(during the period before the signing of this Agreement) and he will not bring
to the Company any materials or documents of a former or present employer, or
any confidential information or property of any other person, firm or entity.


(c) The Executive shall not, without disclosure to and approval of the Board of
Directors of the Company, directly or indirectly, assist or have an active
interest in (whether as a principal, stockholder, lender, employee, officer,
director, partner, consultant or otherwise) in any person, firm, partnership,
association, corporation or business organization, entity or enterprise that
competes with or is engaged in a business which is substantially similar to the
business of the Company except that ownership of not more than 1% of the
outstanding securities of any class of any publicly-held corporation shall not
be deemed a violation of this sub-paragraph 3(c).


(d) The Executive shall promptly disclose to the directors of the Company, in
accordance with the Company’s policies, full information concerning any
interests, direct or indirect, he holds (whether as a principal, stockholder,
lender, Executive, director, officer, partner, consultant or otherwise) in any
business which, as reasonably known to the Executive purchases or provides
services or products to the Company or any of its subsidiaries, provided that
the Executive need not disclose any such interest resulting from ownership of
not more than 1% of the outstanding securities of any class of any publicly-held
corporation.
 
Employment Agreement—Page 2

--------------------------------------------------------------------------------



 
(e) The Executive shall not disclose to any person or entity (other than to the
Company’s Board of Directors or to others as required, in his judgment, in the
due performance of his duties under this Agreement) any confidential or secret
information with respect to the business or affairs of the Company or any of its
subsidiaries or affiliates.


For a period of one year after termination for cause, the Executive shall not
engage in any business or activity that is directly competitive with the
business of the Company, including the activities described above.
Notwithstanding the generality of the foregoing, nothing in this Agreement shall
be deemed to preclude the Executive from participating in other business
opportunities if and to the extent that (i) such business opportunities are not
directly competitive with the business of the Company, (ii) the Executive’s
activities with respect to such opportunities do not have a material adverse
effect on the performance of the Executive’s duties hereunder, and (iii) the
Executive’s activities with respect to such opportunity have been fully
disclosed in writing to the Company’s Board of Directors.


4. Conditions of Employment.


(a) Term of Employment. Unless terminated earlier in accordance with the
provisions of this Agreement, the Company will employ the Executive for a
two-year period commencing on April 1, 2005 and terminating on March 31, 2007
(the “Term”). Not less than 90 days before the termination of this Agreement,
the Company and the Executive shall open negotiations for a suitable contract
renewal. In the absence of a renewal contract, this agreement shall be
automatically renewed for an additional two-year term.


(b) Place of Employment. The Executive shall occupy offices at the Company’s
principal executive office in the Toronto Metropolitan Area (or at such other
Company office as the Company and the Executive may agree from time to time)
which will be maintained for his use by the Company at the Company’s expense.
The Executive shall not be required during the Term of this Agreement to
relocate from the Toronto Metropolitan Area to any other business location
maintained by the Company although the Executive expressly agrees that regular
travel shall be necessary as part of his duties.


(c) Ownership of Company Records and Reports. The Executive shall not, except in
the performance of his duties hereunder, at any time or in any manner make or
cause to be made any copies, pictures, duplicates, facsimiles, or other
reproductions or recordings or any abstracts or summaries of any reports,
studies, memoranda, correspondence, manuals, records, plans or other written or
otherwise recorded materials of any kind whatever belonging to or in the
possession of the Company, or of any subsidiary or affiliate of the Company,
including but not limited to materials describing or in any way relating to the
Company’s business activities including, but not limited to, its proprietary
techniques and technologies, its operational and financial matters, its business
and financial and development plans, its personnel training and development
programs and its industry relationships. The Executive shall have no right,
title or interest in any such material, and the Executive agrees that, except in
the performance
 
Employment Agreement—Page 3

--------------------------------------------------------------------------------


of his duties hereunder, he will not, without the prior written consent of the
Company remove any such material from any premises of the Company, or any
subsidiary or affiliate of the Company, and immediately upon the termination of
his employment for any reason whatsoever Executive shall return to the Company
all such material in his possession.


(d) Company's Trade Secrets. Without the prior written consent of the Company,
the Executive shall not at any time (whether during or after his employment with
the Company) use for his own benefit or purposes or for the benefit or purposes
of any other person, firm, partnership, association, corporation or business
organization, entity or enterprise, or disclose in any manner to any person,
firm, partnership association, corporation or business organization, entity or
enterprise, except in the performance of his duties hereunder, any trade
secrets, or any information data, know-how or knowledge constituting trade
secrets belonging to, or relating to the affairs of the Company, or any
subsidiary, former subsidiary, or affiliate of the Company.


(e) Inventions, Copyrights. Trademarks. The Executive shall promptly disclose to
the Company (and to no one else) all improvements, discoveries, ideas and
inventions that may be of significance to the Company, or any subsidiary or
affiliate of the Company, made or conceived alone or in conjunction with others
(whether or not patentable, whether or not made or conceived at the request of
or upon the suggestion of the Company or any subsidiary or affiliate of the
Company during or out of his usual hours of work or in or about the premises of
the Company or elsewhere) while in the employ of the Company or of any
subsidiary or affiliate of the Company, or made or conceived within one year
after the termination of his employment by the Company or of any subsidiary or
affiliate of the Company if resulting from, suggested by or relating to such
employment. All such improvements, discoveries, ideas and inventions shall be
the sole and exclusive property of the Company and are hereby assigned to the
Company. At the request of the Company and at its cost, the Executive shall
assist the Company, or any person or persons from time to time designated by it,
to obtain the copyright, trademark and/or grant of patents in the United States
and/or in such other country or countries as may be designated by the Company,
covering such improvements, discoveries, ideas and inventions and shall in
connection therewith and in connection with the defense of any patents execute
such applications, statements or other documents, furnish such information and
data and take all such other action (including, but not limited to, the giving
of testimony) as the Company may from time to time reasonably request.


5. Compensation. The Company shall compensate the Executive for all services to
be rendered by him during the Term as follows:


(a) The Executive shall receive total cash compensation of $21,000 per month
during the period commencing on April 1, 2005 and terminating on March 31, 2006.
As specified in Section 1 of this Agreement, $14,500 of the cash compensation
that would otherwise be payable to the Executive will be paid directly to
Gallagher Elevator Co. in satisfaction of the Executive’s ongoing obligations
under his prior employment
 
Employment Agreement—Page 4

--------------------------------------------------------------------------------


agreement. The $6,500 balance of the Executive’s cash compensation will be paid
directly to the Executive. The Executive’s Salary shall be reviewed on a
bi-annual basis and the amount of such Salary shall be subject to renegotiation
on the basis of the performance of the Executive and the performance of the
Company.


(b) The Executive shall participate in any executive compensation plans adopted
by the shareholders of the Company; provided, however, that the discretionary
authority to determine the level of the Executive’s participation therein and
the terms and conditions of such participation shall remain vested in the
Compensation Committee of the Board of Directors and the Compensation Committee
shall have the authority to adjust such participation upward or downward from
time to time in its sole discretion.


(c) The Executive shall participate, without cost to the Executive, in the
Company's standard employee benefit programs, including but not limited to
medical and hospitalization insurance and group life insurance, as in effect
from time to time.


(d) The Executive shall be entitled to an automobile allowance of $750 per
month, plus reimbursement at the maximum allowable rate under applicable income
tax rules for all reasonable business use of the automobile.


(e) During the Term of this Agreement, the Company will reimburse the Executive
for all reasonable business expenses incurred by him on behalf of the Company in
the performance of his duties hereunder upon presentation of vouchers, receipts
or other evidence of such expenses in accordance with the policies of the
Company, and provided that the Executive shall incur no costs or expenses that
exceed five thousand dollars without prior authorization of the Company.


(f) Notwithstanding any other provision of this Agreement, it is agreed that the
Executive shall be entitled to receive such incentive bonuses, stock options and
other benefits as the Compensation Committee of the Board of Directors may grant
from time to time.


(g) Notwithstanding the general provisions of the Company’s Policy Manual
relating to vacations, the Executive shall be entitled to a total of four (4)
weeks of paid vacation per year. Except for the 4-week time period herein
specified, all other provisions of the Policy Manual relating to vacation
scheduling will be applicable to vacation time allocated to the Executive
hereunder.


6.  Grant of Stock Purchase Option. The Company acknowledges that the Executive
has agreed to devote substantially all of his business time and effort to the
Company during the entire Term of this Agreement. In recognition of the
opportunity costs associated with such actions, the Executive is hereby granted
an option to purchase 180,000 shares of the Company’s common stock at an
exercise price of $2.60 (U.S.) per share. As long as the Executive remains an
employee of the Company, the foregoing options shall vest at the rate of 7,500
shares per month commencing on May 1, 2005. If the Executive ceases to be an
employee of the
 
Employment Agreement—Page 5

--------------------------------------------------------------------------------


Company before the final vesting date, any vested options that are not exercised
within 60 days after the termination of such employment shall be forfeit. From
and after the vesting dates, the vested options may be exercised at any time or
from time to time, in whole or in part, for a period of five years. The option
agreement attached hereto as “Exhibit A” shall be executed concurrently with
this agreement.


7. Termination of Employment.


(a) This Agreement and the compensation payable to Executive hereunder shall
terminate and cease to accrue forthwith upon Executive's death.


(b) Upon termination of this Agreement by the Company prior to the end of the
initial term, except for termination based upon an intentional act on the part
of Executive including, by way of example, the refusal to perform work when the
Executive is physically and mentally able to do so or engaging in competition
with the Company, the Executive shall receive as a complete and total settlement
of all of claims against the Company relating to his employment and termination,
immediately upon termination, a lump sum payment equal to six month’s base
annual salary (said sum shall hereinafter be referred to as "Liquidated
Damages"). If Executive is terminated by reason of an intentional act on his
behalf, Executive shall be due no compensation other than accrued base salary
owing up to the time of termination.


(c) At the end of the initial term of this agreement, the Executive’s employment
may be terminated by either party for any reason, or for no reason, upon written
notice given not less than 90 days prior to of the termination date.


8. Specific Performance. If any portion of this Agreement is found by a court of
competent jurisdiction to be too broad to permit enforcement of such restriction
to its full extent, then such restriction shall be enforced to the maximum
extent permitted by law, and the Executive hereby consents and agrees that such
scope may be judicially modified accordingly in any proceeding brought to
enforce such restriction. All provisions of this Agreement are severable, and
the unenforceability or invalidity of any single provision hereof shall not
affect any remaining provision. The Executive acknowledges and agrees that the
Company's remedy at law for any breach of any of his obligations hereunder would
be inadequate, and agrees and consents that temporary and permanent injunctive
relief may be granted in any proceeding that may be brought to enforce any
provision of this Agreement without the necessity of proof of actual damage and
without any bond or other security being required. Such remedies shall not be
exclusive and shall be in addition to any other remedy which the Company may
have.


9. Miscellaneous.


(a) The failure of a party to insist on any occasion upon strict adherence to
any Term of this Agreement shall not be considered to be a waiver or deprive
that party of the right thereafter to insist upon strict adherence to that Term
or any other Term of this Agreement. Any waiver must be in writing.
 
Employment Agreement—Page 6

--------------------------------------------------------------------------------



 
(b) All notices and other communications under this Agreement shall be in
writing and shall be delivered personally or mailed by registered mail, return
receipt requested, and shall be deemed given when so delivered or mailed, to a
party at such address as a party may, from time to time, designate in writing to
the other party.


(c) Notwithstanding the termination of the Executive’s employment hereunder, the
provisions of Paragraphs 6, 8 and 9 shall survive such termination.


(d) This Agreement shall be assigned to and inure to the benefit of, and be
binding upon, any successor to substantially all of the assets and business of
the Company as a going concern, whether by merger, consolidation, liquidation or
sale of substantially all of the assets of the Company or otherwise.


(e) This Agreement constitutes the entire Agreement between the parties
regarding the above matters, and each party acknowledges that there are no other
written or verbal Agreements or understandings relating to such subject matter
between the Executive and the Company or between the Executive and any other
individuals or entities other than those set forth herein. No amendment to this
Agreement shall be effective unless it is in writing and signed by both the
parties hereto.


(f) Paragraph 6 of this Agreement shall be construed in accordance with the
General Corporation Law of Delaware. All other provision of this Agreement shall
be construed according to the laws of the Province of Ontario Canada pertaining
to Agreements formed and to be performed wholly within the Province of Ontario.
In the event action is brought to enforce any provisions of this Agreement, the
prevailing party shall be entitled to reasonable legal fees as fixed by the
court. The Executive represents and warrants that he has reviewed this Agreement
in detail with his legal and other advisors, as he considers appropriate, and
that he fully understands the consequences to him of its provisions. The
Executive is relying on his own judgment and the judgment of his advisors with
respect to this Agreement.


(g) In the event a dispute arises out of, in connection with, or with respect to
this Agreement, or any breach thereof, such dispute shall, on the written
request of one party delivered to the other party, be submitted to and settled
by binding arbitration before a single arbitrator conducted in Toronto, Ontario,
Canada in accordance with Arbitrations Act (Ontario). The award of such
arbitrator shall be final other than appeals under sections 45(2) and 45(3) of
the Arbitration Act of Ontario and may be entered by any party hereto in any
court of competent jurisdiction. The party against whom the arbitrator’s award
is rendered shall pay all costs and expenses of such arbitration, unless the
arbitrator shall specifically allocate costs in a different manner because the
award is not entirely in favor of either party


(h) This Agreement may be executed in any number of counterparts, which will
each be deemed to be an original for all purposes hereof.



Employment Agreement—Page 7


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have signed this agreement intending to be bound
thereby.


Axion Power International, Inc. Executive






By:    
John L. Petersen, Chairman  Thomas Granville




Employment Agreement—Page 8


--------------------------------------------------------------------------------




NONQUALIFIED STOCK OPTION AGREEMENT


AXION POWER INTERNATIONAL, INC.
(The Options Represented Hereby Are Not Presently Exercisable)


THIS OPTION AGREEMENT (“Option Agreement”) is dated and delivered effective as
of April 1, 2005, in Vaughan, Ontario, Canada between AXION POWER INTERNATIONAL,
INC., a Delaware corporation (hereinafter called the “Company”) and THOMAS
GRANVILLE (hereinafter called “Optionee”):


R E C I T A L S


The Company and the Optionee have entered into an employment agreement that
requires the Company to grant the Optionee an option to purchase 180,000 shares
of the Company’s common stock at a price of $2.60 per share as partial
consideration for the services to be rendered under the agreement.


The Board of Directors (the “Board”) has determined that it would be in the best
interests of the Company and its stockholders to grant the option provided for
herein (the “Option”) as an inducement to serve as an employee of the Company
and to provide Optionee with a proprietary interest in the future of the
Company;


NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto agree as follows:


1. Grant of the Option. The Company hereby grants to Optionee the right and
option to purchase, on the terms and conditions hereinafter set forth, all or
any part of an aggregate of 180,000 shares (the “Stock”) of the presently
authorized but unissued common stock, par value $.0001 per share, of the Company
(the “Common Stock”). The purchase price of the Stock subject to this Option
shall be $2.60 per share.


2. Vesting of the Option. As long as the Optionee remains an employee of the
Company, the option granted hereby shall vest at the rate of 7,500 shares per
month commencing on May 1, 2005. If the Optionee ceases to be an employee of the
Company before the final vesting date, any vested options that are not exercised
within 60 days after the termination of such employment shall be forfeit.
Notwithstanding the generality of the foregoing, rights represented by vested
options shall not be affected by the termination of the Optionee’s employment
because of the disability or death of the Optionee.


3. Exercise of Option.


(a) Vested Options may only be exercised by the Optionee who shall have the
right to exercise such Option in whole or in part, at any time or from time to
time during the period commencing on a vesting date and terminating on the sixth
anniversary of such vesting date. The Option is not transferable or assignable
by the Optionee other than by will, as a result of the laws of descent and
distribution or pursuant to a Qualified Domestic Relations Order. If the Option
is transferred by will, as a result of the laws of descent and distribution or
pursuant to a Qualified Domestic Relations Order, the transferee shall have all
of the rights, powers and privileges that the Optionee would have had in the
absence of such a transfer.


Page 1

--------------------------------------------------------------------------------


(b) This Option may be exercised by written notice of intent to exercise the
Option delivered to the Company at its principal office no fewer than five days
in advance of the effective date of the proposed exercise. Such notice shall be
accompanied by this Agreement, shall specify the number of shares of Common
Stock with respect to which the Option is being exercised and shall specify the
proposed effective date of such exercise. Such notice shall also be accompanied
by payment in full to the Company at its principal office of the option price
for the number of shares of the Common Stock with respect to which the Option is
then being exercised. The payment of the option price shall be made in cash or
by certified check, bank draft, or postal or express money order payable to the
order of the Company or, with the consent of the Board, in whole or in part in
Common Stock which is owned by the Optionee and valued at its Fair Market Value
on the date of exercise. Any payment in shares of Common Stock shall be effected
by delivery of such shares to the Secretary of the Company, duly endorsed in
blank or accompanied by stock powers duly executed in blank, together with any
other documents or evidence as the Secretary of the Company shall require from
time to time.


(c) Upon the Company’s determination that the Option has been validly exercised
as to any of the Stock, the Secretary of the Company shall issue a certificate
or certificates in the Optionee’s name for the number of shares set forth in his
written notice. However, the Company shall not be liable to the Optionee for
damages relating to any delays in issuing the certificate(s) to him, any loss of
the certificate(s), or any mistakes or errors in the issuance of the
certificate(s) or in the certificate(s) themselves.


3. Term of Employment. This Option shall not grant to Optionee any right to
continue serving as an employee of the Company.


4. Notices; Deliveries. Any notice or delivery required to be given under the
terms of this Option Agreement shall be addressed to the Company in care of its
Secretary at its principal office, 100 Caster Avenue, Vaughan, Ontario Canada
L4L 5Y9, and any notice or delivery to be given to Optionee shall be addressed
to him at such address as the Optionee may hereafter designate in writing. Any
such notice or delivery shall be effective as of the date of receipt.


5. Disputes. As a condition of the granting of the Option hereby, the Optionee
and his heirs and successors agree that any dispute or disagreement which may
arise hereunder shall be determined by the Board in its sole discretion and
judgment, and that any such determination and any interpretation by the Board of
the terms of this Option shall be final and shall be binding and conclusive, for
all purposes, upon the Company, Optionee, his heirs and personal
representatives.


6. Legend on Certificates. The certificate(s) representing the shares of Stock
purchased by exercise of this Option will be stamped or otherwise imprinted with
a legend in such form as the Company or its counsel may require with respect to
any applicable restrictions on the sale or
 
Page 2

--------------------------------------------------------------------------------


 transfer of such shares and the stock transfer records of the Company will
reflect stop-transfer instructions with respect to such shares.


7. Miscellaneous.


(a) All decisions of the Board upon any questions arising under the Plan or
under this Option Agreement shall be conclusive.


(b) Nothing herein contained shall affect Optionee’s right to participate in and
receive benefits from and in accordance with the then current provisions of any
pension, insurance or other employee welfare plan or program of the Company.


(c) Optionee agrees to make appropriate arrangements with the Company for
satisfaction of any applicable federal, state or local income tax, withholding
requirements or like requirements, including the payment to the Company at the
time of exercise of the Option of all such taxes and requirements.


(d) Whenever the term “Optionee” is used herein under circumstances applicable
to any other person or persons to whom this Option, in accordance with the
provisions hereof, may be transferred, the word “Optionee” shall be deemed to
include such person or persons.


(e) Notwithstanding any of the other provisions hereof, Optionee agrees that he
will not exercise this Option and that the Company will not be obligated to
issue any of the Stock pursuant to this Option Agreement, if the exercise of the
Option or the issuance of such shares of Common Stock would constitute a
violation by the Optionee or by the Company of any provision of any law or
regulation of any governmental authority or na-tional securities exchange. Upon
the acquisition of any Stock pursuant to the exercise of the Option herein
granted, Optionee will enter into such written representations, warranties and
agreements as the Company may reasonably request in order to comply with
applicable securities laws or with this Agreement.


(f) This Agreement shall be binding upon and inure to the benefit of any
successor or successors of the Company. The interpretation, performance and
enforcement of this Option Agreement shall be governed by the laws of the State
of Delaware.


IN WITNESS WHEREOF, the Company has, as of the date and place first above
written, caused this Agreement to be executed on its behalf and the Optionee has
hereunto set his hand as of the date and place first above written, which date
is the date of grant of this Option.


Axion Power International, Inc. Optionee




By:    
John L. Petersen, Chairman  Thomas Granville

Page 3

--------------------------------------------------------------------------------

